Citation Nr: 0530941	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder and, if so, whether the reopened claim should be 
granted.



WITNESSES AT HEARINGS ON APPEAL

Appellant with assistance from B.C. 



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
March 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veteran 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
April 2005, the veteran testified at a hearing before the 
undersigned.  At that time, he was accompanied by B.C., 
variously identified as his "agent".  However, an 
Appointment of Attorney or Agent as Claimants Representative 
(VA Form 22a) appointing B.C. as the veteran's agent in this 
matter is not currently of record.  Thus, it is indicated 
that B.C., assisted the appellant at the hearing.


FINDINGS OF FACT

1.  An unappealed May 1977 RO decision denied entitlement to 
service connection for a back disorder.  Appellant was 
notified that the in-service back pathology was held to be 
acute and transitory without current residuals.  There was n 
timely disagreement and this is the last final decision on 
any basis.

2.  The evidence added to the record since the May 1977 RO 
decision bears directly and substantially upon the specific 
matter under consideration regarding the veteran's claim for 
service connection for a back disorder, and is so significant 
as to warrant readjudication of the merits of the claim on 
appeal.

3.  The objective and competent medical evidence 
preponderates against a finding that the veteran has a back 
disorder related to his period of active military service.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1977 RO decision that 
denied service connection for a back disorder is new and 
material, and the claim for service connection for a back 
disorder is reopened.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a) 
3.159 (2005).

2.  A back disorder was not incurred in or aggravated during 
the veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Here, the RO did not provide the veteran with a specific 
notice letter regarding the VCAA's heightened duty-to-assist.  
However, the RO issued a detailed September 2002 statement of 
the case (SOC) and September 2004 and March 2005 supplemental 
statement of the case (SSOC) in which he was advised of all 
the pertinent laws and regulations, including those regarding 
service connection for a back disorder.

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's claim, 
including VA and non-VA medical records and examination 
reports and records considered in his award of Social 
Security Administration disability benefits, and that the SOC 
and SSOCs issued by the RO clarified what evidence would be 
required to establish service connection.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the veteran testified during 
two hearings: in December 2004 (a personal hearing at the RO) 
and in April 2005 (a Board hearing) and was accompanied to 
each by B.C., his agent/friend.  Additionally, the RO 
provided the veteran with two VA examinations, in June 2004 
and February 2005, in conjunction with his claim.  Moreover, 
the claims file reflects that the September 2002 SOC 
contained pertinent language from the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. §§3.102 
and 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

Furthermore, during his December 2004 and April 2005 
hearings, the veteran and his agent submitted additional 
evidence, thus demonstrating his awareness of the need to 
submit all relevant evidence in his possession.  What is 
more, by way of the May 2002 rating decision, September 2002 
SOC, and the SSOCs, the veteran had actual knowledge of what 
was needed to substantiate his claim for service connection.  
The veteran's actual knowledge of what was needed to 
substantiate his claim prior to adjudication by the Board 
provided a meaningful opportunity to participate in the 
adjudication process.  See Short Bear v. Nicholson, 19 Vet. 
App. 341 (2005).  In light of all the above, it simply could 
not be said that prejudicial error was committed by the RO's 
failure to provide the veteran with specific notice regarding 
the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. at 119 (to 
the effect that error alone is insufficient to successfully 
sustain an appeal; error must also be prejudicial.).  Nor has 
the veteran alleged that he was prejudiced in any way by the 
RO's failure to provide written notice of the VCAA.  See 
Mayfield, Pelegrini, supra.  We therefore conclude that 
appropriate notice has been given in this case.  All the 
above notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	New and Material Evidence

The RO, in a May 1977 determination, in pertinent part, 
denied the veteran's claim for service connection for a back 
disorder.  The RO found at that time that there was no 
evidence of a current disability.  The veteran was notified.  
The veteran did not perfect a timely substantive appeal of 
the RO's decision, and it became final.

The evidence of record at the time of the RO's May 1977 
decision that denied entitlement to service connection for a 
back disorder includes the veteran's service medical records.  
The records indicate that when examined for enlistment into 
service in December 1962, the veteran's spine was normal and 
he was found qualified for active duty.  An August 1964 
clinical entry indicates that the veteran complained of 
lumbar back pain.  Examination revealed muscle spasm for 
which medication was prescribed.  The veteran was seen again 
in September 1964 and complained of lumbar back pain for 
which medication was prescribed.  In February 1965, the 
veteran was seen for complaints of low back strain that was 
treated with prescribed medication and heat.  When examined 
for release from active duty in March 1965, the veteran's 
spine was evaluated as normal.

Post service, a January 1972 private medical record indicates 
that an x-ray of the veteran's lumbosacral spine showed no 
evidence of narrowing of the intervertebral spaces.  There 
was no evidence of hypertrophic degenerative changes and no 
evidence of spondylolisthesis.  The sacroiliac joints were 
normal.

J.W.B., Jr., M.D., initially treated the veteran for lumbar 
back pain in January 1972, according to the physician's March 
1977 signed statement.  The veteran gave a history of a work-
related accident.  Dr. B. said there was also some prior 
history of back trouble while in service some years earlier 
to this.  The veteran complained of intermittent mild to 
moderate pain since then.  Dr. B. referred the veteran to 
P.C.T., M.D.

In a February 1972 letter, P.C.T., M.D., said he saw the 
veteran that month who gave a history of falling while 
fishing six months earlier.  The veteran's pain gradually 
subsided.  The veteran's past medical history also reflected 
some "slight" back trouble in service several years ago.  
It was noted that the veteran had a work-related accident a 
few weeks earlier and his back and leg pain returned.  Dr. T. 
opined that the veteran had a soft disc and possibly a 
ruptured disc.  His symptoms were not considered severe and 
conservative treatment was recommended. 

The May 1977 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is received.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
May 1977 decision, which was the last final adjudication that 
disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in January 2001, the regulations in effect 
prior to August 29, 2001 are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

An application to reopen the veteran's current claim was 
received by the RO in January 2001.  The evidence added to 
the record includes private and VA medical records and 
examination reports, dated from 1966 to 2005, some 
duplicative of that previously considered by the RO, lay 
witness written statements, and the veteran's oral and 
written statements in support of his claim.

Added to the record are clinical records, apparently from 
C.F.B., M.D., dated from 1966 to 1980.  A December 1966 entry 
reflects a diagnosis of lumbo-sacral strain after a work-
related injury that morning.  Treatment included muscle 
relaxant medication and ultrasonic treatments.  The veteran 
was seen in June 1969 and reported some lower back 
discomfort.  He was seen in January 1972 after he slipped in 
grease and hurt his low back while at work that day.  The 
diagnosis was lumbo-sacral strain.  

In a May 1972 written statement, E.N.W., M.D., said the 
veteran reported that he had a work-related accident and now 
had left lumbar paraspinal pain.

In May 1973, the veteran saw Dr. B. and reported that he 
strained his back playing ball over the weekend.  The 
diagnosis was lumbosacral strain for which ultrasonic 
treatment and muscle relaxant medication was prescribed.

In an April 1981 clinical record, Dr. W. noted the veteran's 
history of intermittent low back pain associated with a work-
related accident.  It was noted that he improved and 
continued to work, with intermittent back pain.  He recent 
developed back pain while learning over a machine.  The 
clinical impression was chronic lumbar disc lesion.

The private medical records further reflect that in 1984 and 
1985, the veteran underwent back surgeries to repair 
herniated discs at L4-5 and L5-6, respectively.  According to 
the February 1984 hospital record, the veteran had a rather 
long history of recurrent episodes of low back and left leg 
pain.  It was noted that he dated the onset of his 
difficulties to 1972 when he was treated by Dr. W. for acute 
low back strain syndrome.  

According to a January 1988 statement from D.J.F., Jr., M.D., 
the veteran initially experienced low back pain in January 
1972 and was treated by Dr. W.  He underwent surgery in 1984 
and did well for some time.  His back pain continued.

An October 1988 Initial Evaluation Report, prepared by 
R.K.F., Ph. D., indicates that the veteran was referred for 
behavioral treatment of chronic pain sustained in a work-
related accident in January 1972, when he slipped and fell.  
The veteran experienced progressively worsening back pain 
that resulted in two surgeries.

An October 1989 private hospital record indicates the veteran 
underwent a bilateral lumbar laminotomy.

Private orthopedic records, dated from September 1992 to May 
1994, indicate that the veteran gave a history of problems 
that started in the 1970s when he slipped at work and 
experienced low back pain.   

In October 1992, the veteran was privately hospitalized for 
complaints of severe low back pain.  It was noted that his 
problems started in the 1970s when he slipped in a work-
related accident.  While hospitalized, the veteran underwent 
a fourth back surgery to treat his degenerative disc disease 
with lumbar instability at L3-4, L4-5 and L5-S1 on the right 
and L5-S1 herniated nucleus pulposus (HNP).

According to a March 1991 administrative decision, the Social 
Security Administration (SSA) found that the veteran unable 
to work and eligible for benefits since September 1989.  The 
SSA found the veteran to be totally disabled due to severe 
disc disease of the lumbosacral spine with persistent pain.

A February 2001 Attending Physician's Statement, signed by 
M.A.M., M.D., includes a diagnosis of several degenerative L5 
disease with L5-S1 HNP and instability, status post four 
operations.  Dr. M.A.M. reported that the veteran's problem 
began "many years ago" and "long before" the physician 
started treating the veteran in 1996.

In a September 2002 written statement the veteran said he 
injured his back in service in August 1965 (August 1964?) 
while working in the forward mess deck and berthing 
compartment.  

In a December 2002 signed statement, Dr. M.A.M. stated that 
he treated the veteran for several years for a disabling back 
problem that was unresolved after five operations.  Dr. 
M.A.M. said he reviewed the veteran's medical records back to 
the 1960s.  According to the physician, it was very clear 
that the veteran's problem began after a shipboard accident 
that occurred while the veteran was on active duty and 
incurred a strain injury.  No x-rays were taken and the 
veteran was treated in the ship's sick bay for back pain.  
Post service, Dr. M.A.M. said the veteran continued to have 
back pain treated by neurosurgeons and consistent with back 
strain just incurred in service.  The veteran's problem 
worsened and he developed herniated disks and spinal stenosis 
that led to surgeries.

Also added to the record is a June 2004 VA orthopedic 
examination report prepared by a family nurse practitioner.  
According to the examination report, the examiner reviewed 
the veteran's medical records and noted his history of back 
problems as detailed above.  The veteran said that August 
1964, while aboard ship, a swell was encountered and he fell.  
He sought medical treatment and had chronic back problems 
since that time.  He collected Workman's Compensation in 1988 
and had not worked since then.  He received SSA disability 
benefits.  He had five back surgeries.  Upon examination, the 
diagnosis was posterior spinal fixation of L3 through S1 with 
spinal stimulator and chronic pain.  

Further, the VA examiner commented that the veteran's 
previous back sprains appeared to be "isolated and always 
related to some type of physical activity".  The examiner 
said that the three incidents in service were documented as 
sprains without any comment regarding any physical bruising 
to the back secondary to a fall.  She noted that the back 
incidents resolved and that when the veteran was examined for 
discharge, he had no subjective or objective complaints of 
chronic or acute back problems.  It was further noted that 
the veteran was in the Reserves for six years after his 
discharge from service without documentation of any recurrent 
back problems during weekend and summer drills.  In the VA 
examiner's opinion, "it is least likely that [the veteran's] 
current chronic back condition and sacroiliitis is related to 
his military career".  The examiner noted that she discussed 
the veteran's case with two VA staff physicians who agreed 
with her opinion.

During his December 2004 personal hearing at the RO, the 
veteran testified that he initially injured his back in 
service in August 1964, when a large swell hit the ship and 
caused him to fall.  After service he continued to have back 
problems and maintained that his work-related injuries 
worsened his existing back problem.

In February 2005, VA afforded the veteran another orthopedic 
examination, conducted by one of the VA staff physicians who 
reviewed the June 2004 examination findings.  It was noted 
that the physician reviewed the veteran's medical records, 
including Dr. M.A.M.'s December 2002 statement.  Upon 
clinical examination, the diagnosis was posterior spinal 
fixation of L3-S1 with residual back pain.  The VA physician 
stated that "[t]his examiner again agrees with [the June 
2004 VA examiner's] conclusion that '[i]t is at least likely 
as not that [the veteran's] current chronic back condition 
and sacroiliitis is related to his military career.'".  The 
VA physician also said it was at least likely that the 
veteran's current chronic back condition and sacroiliitis was 
related to service and that "the final impression remains 
the same".  

Then, after reviewing the veteran's medical records and the 
earlier VA examination report, the VA examiner said his and 
the June 2004 examiner's conclusions remained "the same".  
It was noted that the first evidence of any back problem for 
the veteran was in August 1964 but he was evidently able to 
return to duty then and in subsequent clinic visits.  The VA 
examiner opined that the veteran had "relatively minor 
problems" in service that included muscle spasm and strain.

A March 2005 signed statement from one of the veteran's 
service comrades is to the effect that he recalled the 
veteran injuring his back, but did not recall when it 
occurred nor did he witness the event.

In March 2005, clarification of the opinion expressed in the 
February 2005 VA examination was obtained.  It was noted that 
the June 2004 examiner concluded that it was least likely 
that the veteran's current back condition was related to 
service.  But, in 2005 the VA physician agreed with the 
opinion, and opined that it was "least as likely as not that 
[the veteran's]" back condition was related to service.  The 
2004 examiner concluded that a typing error occurred and that 
the 2005 VA examiner actually determined that the veteran's 
back condition was "NOT" related to problems inservice.  In 
a March 2005 electronic message, the VA physician who 
examined the veteran in February 2005 reviewed the 
clarification and said "I agree with the conclusion".  

During his April 2005 Board hearing, the veteran and B.C. 
indicated confusion regarding the denial of the veteran's 
claim, in light of the February 2005 VA medical opinion.  In 
support of his contentions, the veteran pointed to Dr. 
M.A.M.'s opinion. 

As noted above, the veteran has asserted that he has a back 
disorder and that the disorder had its origin during his 
period of active service.  His service medical records 
reflect three episodes, when he was diagnosed with muscle 
spasm and low back strain, although his March 1965 separation 
examination report is not referable to complaints or 
diagnosis of, or treatment for, a back disorder.

The evidence received since the May 1977 RO decision consists 
of private and VA medical records and examination reports, 
lay statements, and the veteran's oral and written 
statements.  The more recent VA medical records include Dr. 
M.A.M.'s December 2002 statement indicating that the 
veteran's back disorder is related to service, and the 
veteran's oral and written statements describing his 
activities in service.  That evidence is new, and does bear 
directly on the question of whether the veteran has a back 
disorder related to active military service.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  As 
that evidence addresses directly the basis for the prior 
denial of the claim, it is "new and material," and, 
consistent with law and judicial precedent, the claim must be 
reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for a back 
disorder on a de novo basis.

III. Service Connection

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of organic 
disease of the nervous system (e.g., arthritis) in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for a back disorder, diagnosed as posterior spinal 
fixation of L3 through S1 with chronic pain.  Although the 
evidence shows that the veteran currently has posterior 
spinal fixation at L3-S1 with residual back pain, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that, 
although he was seen in the clinic on three occaisions for 
complaints of back pain, variously diagnosed as muscle spasm 
and low back strain, his back was normal on separation from 
service and the first post service evidence of record of 
lumbar strain is from December 1966, more than one year after 
the veteran's separation from service, and was clearly 
associated with a work-related injury that day.  Moreover, 
the subsequent medical records in the claims files 
consistently attribute the veteran's back disorder to a work-
related injury in 1972.  In fact, in February 1972, Dr. T. 
noted that the veteran had only "slight" back complaints in 
service.
 
In support of his claim, the veteran points to the December 
2002 written statement from Dr. M.A.M. who opined that the 
veteran's back disorder originated in service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. at 30.  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. at 74 (1997).  Thus, the weight to be accorded the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.

The Board is persuaded that the opinion of the February 2005 
VA examiner is most convincing, in that this examiner 
reviewed the medical evidence in the file, and the 
physician's opinion reflects a considered analysis of the 
pertinent criteria essential for a diagnosis of a back 
disorder due to trauma in service.  As to the December 2002 
opinion of Dr. M.A.M., the Board finds that this physician 
did not clearly attribute the veteran's back disorder to 
service, rather only to the veteran's account of trauma in 
service.  Dr. M.A.M. described the veteran having a shipboard 
accident, although service medical records are not referable 
to such an incident.  But there is no discussion of the 
veteran's post- service history of work-related injury, e.g., 
in 1966 and 1972.  See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1996) (suggesting that bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional).  See also Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical 
opinion is inadequate when it is unsupported by clinical 
evidence). 

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The U.S. Court of Appeals for Veterans Claims has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. at 187.  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. at 180.

An initial review of the Dr. M.A.M.'s December 2002 might 
appear to support the appellant's claim, but a close analysis 
shows that it does not.  The opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is possible that the veteran has a back disorder due to 
trauma in service.  The physician does not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Such speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. at 230; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Thus, the December 2002 opinion of Dr. M.A.M. must be 
accorded less weight than those of the February 2005 VA 
examiner. 

More persuasive in the Board's opinion is the February 2005 
VA opinion from the VA staff physician who reviewed the 
veteran's medical records, noted that the veteran was seen 
three times in service for complaints of back pain, but had a 
normal back in 1965 when examined for separation, and 
concluded that it was less likely than not that veteran's 
back disorder was related to an incident in service. Thus, in 
the VA examiner's opinion, the veteran's current back 
disorder was not related to his period of active military 
service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Moreover, the preponderance of the probative 
and objective medical evidence now of record militates 
against a finding that the veteran has a back disorder 
related to service or any incident thereof.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for a back disorder must be denied.

Accordingly, as it has not been shown that the veteran's back 
disorder is related to service or any incident thereof, 
service connection for a back disorder must be denied.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 
(2004).  The Board emphasizes that the veteran's veracity is 
not in issue here; his sincerity is clear, but the 
determination in this case is a medical one that must be 
based upon the professional evidence of record, rather than 
lay opinion.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for a back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


